 



Exhibit 10.35.3

Execution Counterpart

       

GUARANTEE AND SECURITY AGREEMENT

dated as of June 30, 2005

between

CAPITALSOURCE FUNDING V TRUST,

as Borrower

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Custodian

       



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

                      Page  
Section 1.
  Definitions, Etc.     2  
1.01
  Certain Uniform Commercial Code Terms     2  
1.02
  Additional Definitions     2  
1.03
  Terms Generally     9                
Section 2.
  Representations and Warranties     9  
2.01
  Organization     9  
2.02
  Authorization; Enforceability     9  
2.03
  Governmental Approvals; No Conflicts     10  
2.04
  Title     10  
2.05
  Names, Etc.     10  
2.06
  Changes in Circumstances     10  
2.07
  Deposit Accounts and Securities Accounts     10                
Section 3.
  Guarantee     11  
3.01
  The Guarantee     11  
3.02
  Obligations Unconditional     11  
3.03
  Reinstatement     12  
3.04
  Subrogation     12  
3.05
  Remedies     13  
3.06
  Continuing Guarantee     13  
3.07
  Instrument for the Payment of Money     13  
3.08
  Rights of Contribution     13  
3.09
  General Limitation on Guarantee Obligations     14  
3.10
  Indemnity by Borrower     14                
Section 4.
  Collateral     14                
Section 5.
  Covenants of the Credit Parties     15  
5.01
  Delivery and Other Perfection     15  
5.02
  Other Financing Statements or Control     16  
5.03
  Additional Subsidiary Guarantors     16                
Section 6.
  Acceleration Notice; Remedies; Distribution of Collateral     17  
6.01
  Preservation of Rights     17  
6.02
  Events of Default, Etc.     17  
6.03
  Deficiency     18  
6.04
  Private Sale     18  
6.05
  Application of Proceeds     19  
6.06
  Attorney-in-Fact     19  



--------------------------------------------------------------------------------



 



- ii -

                      Page  
Section 7.
  The Collateral Custodian     20  
7.01
  Powers and Immunities     20  
7.02
  Reliance by Collateral Custodian     20  
7.03
  Indemnification     21  
7.04
  Non-Reliance on Collateral Custodian and Other Secured Parties     21  
7.05
  Failure to Act     21  
7.06
  Agents and Attorneys-in-Fact     22                
Section 8.
  Miscellaneous     22  
8.01
  Notices     22  
8.03
  Amendments, Etc.     22  
8.04
  Expenses; Indemnity; Damage Waiver     23  
8.05
  Successors and Assigns     24  
8.06
  Counterparts; Integration; Effectiveness; Electronic Execution     24  
8.07
  Severability     25  
8.08
  Governing Law; Submission to Jurisdiction     25  
8.09
  Waiver of Jury Trial     25  
8.10
  Headings     26  



--------------------------------------------------------------------------------



 



 

GUARANTEE AND SECURITY AGREEMENT

          GUARANTEE AND SECURITY AGREEMENT dated as of June 30, 2005, between
CAPITALSOURCE FUNDING V TRUST, a statutory trust duly organized and validly
existing under the laws of the State of Delaware (the “Borrower”); each entity
that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to
Section 5.03 hereof (collectively, the “Subsidiary Guarantors” and, together
with the Borrower, the “Credit Parties”); JPMORGAN CHASE BANK, N.A., as
administrative agent for the parties defined as “Lenders” under the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral custodian for the Administrative Agent (in such
capacity, together with its successors in such capacity, the “Collateral
Custodian”).

W I T N E S S E T H:

          WHEREAS, concurrently with the execution and delivery of this
Agreement the Borrower, certain lenders (the “Lenders”) and the Administrative
Agent are entering into a Credit Agreement dated as of June 30, 2005 (the
“Credit Agreement”) pursuant to which the Lenders have agreed to extend credit
(by means of loans and letters of credit) to the Borrower from time to time;

          WHEREAS, to induce the Lenders to extend credit to the Borrower under
the Credit Agreement, the Borrower wishes to provide (a) for certain of its
Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and (b) for the
Borrower and the Subsidiary Guarantors (other than Equity Subsidiaries as
hereinafter defined) to provide collateral security for the Secured Obligations
(as hereinafter defined);

          WHEREAS, the Borrower, CS Funding V Depositor Inc., a Delaware
corporation, as Depositor (in such capacity, the “Depositor”), CapitalSource
Finance LLC, a Delaware limited liability company, as Originator (in such
capacity, the “Originator”) and as Servicer (in such capacity, the “Servicer”),
the Administrative Agent, the Collateral Custodian and Wells Fargo Bank,
National Association, as Paying Agent, Collateral Custodian and Backup Servicer
(in such capacity, together with its successors in such capacity, the “Backup
Servicer”) are parties to a Sale and Servicing Agreement dated as of June 30,
2005 (as modified and supplemented and in effect from time to time, the “Sale
and Servicing Agreement”), providing, subject to the terms and conditions
thereof, for the transfer from the Originator to the Depositor, and assignment
by the Depositor to the Borrower, of certain assets of the Originator, and the
servicing of such assets by the Servicer;

          WHEREAS, the Administrative Agent (on behalf of itself and the
Lenders) is entering into this Agreement for the purpose of setting forth its
rights to the Collateral (as hereinafter defined); and



--------------------------------------------------------------------------------



 



- 2 -

          WHEREAS, the Credit Parties and the Secured Parties agree that the
Collateral Custodian shall administer the Collateral, and the Collateral
Custodian is willing to so administer the Collateral pursuant to the terms and
conditions set forth herein;

          NOW THEREFORE, the parties hereto agree as follows:

          Section 1. Definitions, Etc.

          1.01 Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”,
“Indorsement”, “Instrument”, “Investment Property”, “Letter-of-Credit Right”,
“Proceeds”, “Promissory Note” and “Tangible Chattel Paper” have the respective
meanings set forth in Article 9 of the NYUCC, and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Securities Account”, “Security”, “Security Entitlement” and “Uncertificated
Security” have the respective meanings set forth in Article 8 of the NYUCC.


          1.02 Additional Definitions. In addition, as used herein:

          “Acceleration” means the Secured Obligations of any Secured Party
having been declared (or become) due and payable following a default by the
Borrower and expiration of any applicable grace period with respect thereto.

          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common Control with the Person specified (for purposes
of this definition, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise; “controlled” has the meaning correlative thereto).

          “Agent Members” means members of, or participants in, a depositary,
including the Depositary, Euroclear or Clearstream.

          “Basic Documents” has the meaning assigned to such term in
Section 1.01 of the Credit Agreement.

          “Clearing Corporation Security” means a security that is registered in
the name of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

          “Clearstream” means Clearstream Banking, société anonyme, a
corporation organized under the laws of the Grand Duchy of Luxembourg.

          “Clearstream Security” means a Security that (a) is a debt or equity
security and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.



--------------------------------------------------------------------------------



 



- 3 -

          “Collateral” has the meaning assigned to such term in Section 4.

          “Collateral Schedule” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

          “Credit Agreement Obligations” means, collectively, all obligations of
the Borrower to the Lenders and the Administrative Agent under the Credit
Agreement, including in each case in respect of the principal of and interest on
the loans made, or letters of credit issued, thereunder, and all fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
the Administrative Agent or the Lenders or any of them under or in respect of
the Credit Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding.

          “Custodial Loan File” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Default” means any event that with notice or lapse of time or both
would become an Event of Default.

          “Deleted Collateral” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Deliver”, “Delivered” or “Delivery” (whether to the Collateral
Custodian or otherwise) means, with respect to any Collateral, that such
Collateral is held, registered or covered by a recorded UCC-1 financing
statement as described below, in each case in a manner satisfactory to the
Administrative Agent (it being understood that, until the Administrative Agent
advises the Borrower that it is not satisfied, the conditions set forth below
shall be deemed to have been met):

     (a) subject to clause (m) below, in the case of each Certificated Security
(other than a U.S. Government Security, Clearing Corporation Security, Euroclear
Security or a Clearstream Security), that such Certificated Security is in the
possession of the Collateral Custodian and registered in the name of the
Collateral Custodian (or its nominee) or Indorsed to the Collateral Custodian or
in blank;

     (b) subject to clause (m) below, in the case of each Instrument, that such
Instrument is in the possession of the Collateral Custodian Indorsed to the
Collateral Custodian or in blank;

     (c) subject to clause (m) below, in the case of each Uncertificated
Security (other than a U.S. Government Security, Clearing Corporation Security,
Euroclear



--------------------------------------------------------------------------------



 



- 4 -

Security or Clearstream Security), that such Uncertificated Security is
registered on the books of the issuer thereof to the Collateral Custodian (or
its nominee);

     (d) subject to clause (m) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is credited to a Securities
Account of the Collateral Custodian at such Clearing Corporation (and, if such
Clearing Corporation Security is a Certificated Security, that the same is in
the possession of such Clearing Corporation);

     (e) in the case of each Euroclear Security and Clearstream Security, that
the actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations, provided that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Custodian rights substantially equivalent to Control over such
Security under the NYUCC;

     (f) in the case of each U.S. Government Security, that such U.S. Government
Security is credited to a securities account of the Collateral Custodian at a
Federal Reserve Bank;

     (g) in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is in the possession of the Collateral Custodian in the
United States and any agreements that constitute or evidence such Tangible
Chattel Paper is free of any marks or notations indicating that it is then
pledged, assigned or otherwise conveyed to any Person other than the Collateral
Custodian;

     (h) in the case of each General Intangible (including any participation in
a debt obligations) of a Grantor organized in the United States, that such
General Intangible falls within the collateral description of a UCC-1 financing
statement, naming the relevant Grantor as debtor and the Collateral Custodian as
secured party and filed in the jurisdiction of organization of such relevant
Grantor, provided that in the case of a participation in a debt obligation that
is evidenced by an Instrument, either (i) such Instrument is in the possession
of the applicable participating institution in the United States, and such
participating institution has agreed that it holds possession of such Instrument
for the benefit of the Collateral Custodian or (ii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and such participating institution (and, if applicable, the obligor that
issued such Instrument) has taken such actions as shall be necessary under the
law of the jurisdiction where such Instrument is physically located to accord
the Collateral Custodian rights equivalent to Control over such Instrument under
the NYUCC;

     (i) in the case of each General Intangible (including any participation in
a debt obligations) of a Grantor not organized in the United States, that such
Grantor shall have taken such action as shall be necessary to accord the
Collateral Custodian rights



--------------------------------------------------------------------------------



 



- 5 -

substantially equivalent to a perfected first-priority security interest in such
General Intangible under the NYUCC;

     (j) in the case of any Deposit Account or Securities Account, that the bank
or Securities Intermediary at which such Deposit Account or Securities Account,
as applicable, is located has agreed that the Collateral Custodian has Control
over such Deposit Account or Securities Account;

     (k) in the case of any money (regardless of currency), that such money has
been credited to a Deposit Account over which the Collateral Custodian has
Control as described in clause (k) above;

     (l) in the case of any Certificated Security, Uncertificated Security or
Instrument either physically located outside of the United States or issued by a
Person organized outside of the United States, that such additional actions
shall have been taken as shall be necessary under applicable law to accord the
Collateral Custodian rights substantially equivalent to those accorded to a
secured party under the NYUCC that has possession or control of such
Certificated Security, Uncertificated Security or Instrument; and

     (m) in the case of any Collateral not of a type covered by the foregoing
clauses (a) through (m) that such Collateral has been transferred to the
Collateral Custodian in accordance with applicable law and regulation.

          “Depositary” means The Depository Trust Company, its nominees and
their respective successors.

          “Distribution Account” has the meaning assigned to such term in
Section 5.01(a) of the Sale and Servicing Agreement.

          “Eligible Loans” has the meaning assigned to such term in Section 1.01
of the Sale and Servicing Agreement.

          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

          “Equity Subsidiary” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear
system.

          “Euroclear Security” means a Security that (a) is a debt or equity
Security and (b) is capable of being transferred to an Agent Member’s account at
Euroclear, whether or not such transfer has occurred.



--------------------------------------------------------------------------------



 



- 6 -

          “Event of Default” means any Event of Default under and as defined in
the Credit Agreement.

          “Excluded Amounts” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Governmental Authority” means the government of the United States of
America, or of any other nation, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Grantor” means, collectively, the Borrower and each Subsidiary
Guarantor that has granted a security interest in property pursuant to a
Guarantee Assumption Agreement.

          “Guarantee Assumption Agreement” means a Guarantee Assumption
Agreement substantially in the form of Exhibit A between the Collateral
Custodian and an entity that, pursuant to Section 5.03, is required to become a
“Subsidiary Guarantor” hereunder (with such changes as the Collateral Custodian
shall reasonably request, consistent with the requirements of Section 5.03).

          “Guaranteed Obligations” means the Credit Agreement Obligations.

          “Indemnitee” has the meaning assigned to such term in Section 7.03.

          “Insurance Proceeds” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Intercreditor Agreement” means the Fourth Amended and Restated
Intercreditor and Lockbox Administration Agreement, dated as of June 30, 2005,
by and among Bank of America, N.A., as the lockbox bank, each Financing Agent
(as defined therein), the Originator, as the original servicer and as the
lockbox servicer, and CapitalSource Funding, LLC, as the owner of the account
and as the owner of the lockbox, as amended from time to time.

          “Investment” means, for any Person: (a) Equity Interests, bonds,
notes, debentures or other securities of any other Person or any agreement to
acquire any Equity Interests, bonds, notes, debentures or other securities of
any other Person (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

          “Issuers” means, collectively, (a) the respective Persons identified
from time to time on Annex 3 under the caption “Issuer”, (b) any other Person
that shall at any time be a



--------------------------------------------------------------------------------



 



- 7 -

Subsidiary of the Borrower, and (c) the issuer of any equity securities
hereafter owned by any Grantor.

          “JPMCB” means JPMorgan Chase Bank, N.A.

          “Lenders” means any Lender, or any Issuing Bank or Swingline Lender
(as defined in the Credit Agreement), that are from time to time party to the
Credit Agreement.

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, except in favor of the issuer thereof.

          “Loans” has the meaning assigned to such term in Section 1.01 of the
Sale and Servicing Agreement.

          “Mortgage” has the meaning assigned to such term in Section 1.01 of
the Sale and Servicing Agreement.

          “Mortgaged Property” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Net Proceeds” has the meaning assigned to such term in Section 1.01
of the Sale and Servicing Agreement.

          “NYUCC” means the Uniform Commercial Code as in effect from time to
time in the State of New York.

          “Permitted Investments” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Pledged Shares” means, collectively, (i) the Initial Pledged Shares
and (ii) all other Shares of any Issuer now or hereafter owned by any Grantor,
together in each case with (a) all certificates representing the same, (b) all
shares, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.



--------------------------------------------------------------------------------



 



- 8 -

          “Principal Collection Account” has the meaning assigned to such term
in Section 5.01(a) of the Sale and Servicing Agreement.

          “Qualified Substitute Collateral” has the meaning assigned to such
term in Section 1.01 of the Sale and Servicing Agreement.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

          “Required Secured Parties” means Lenders holding more than 50% of the
Credit Agreement Obligations at such time.

          “Secured Obligations” means, collectively, (a) in the case of the
Borrower, the Credit Agreement Obligations, (b) in the case of any other
Grantor, the obligations of such Grantor in respect of the Guaranteed
Obligations pursuant to Section 3.01 and (c) in the case of all Grantors, all
present and future obligations of the Grantors to the Secured Parties, or any of
them, hereunder or under any other Security Document.

          “Secured Party” means, collectively, the Lenders, the Administrative
Agent and the Collateral Custodian.

          “Security Documents” means, collectively, this Agreement, all Uniform
Commercial Code financing statements filed with respect to the security
interests in the Collateral created pursuant hereto and all other assignments,
pledge agreements, security agreements, control agreements and other instruments
executed and delivered on or after the date hereof by any of the Grantors
pursuant hereto or otherwise providing or relating to any collateral security
for any of the Secured Obligations.

          “Servicer’s Loan Files” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          “Shares” means shares of capital stock of a corporation, limited
liability company interests, partnership interests and other ownership or equity
interests of any class in any Person together with any options, warrants or
other rights to acquire any such interests.

          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with generally accepted accounting
principles as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise controlled, by the parent or



--------------------------------------------------------------------------------



 



- 9 -

one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent. Anything herein to the contrary notwithstanding, the
term “Subsidiary” shall not include any Person that constitutes an investment
held by any Credit Party in the ordinary course of business and that is not,
under generally accepted accounting principles, consolidated on the financial
statements of the Borrower and its Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

          “Transfer Date” has the meaning assigned to such term in Section 1.01
of the Sale and Servicing Agreement.

          “Trust Accounts” has the meaning assigned to such term in Section 1.01
of the Sale and Servicing Agreement.

          “Unqualified Collateral” has the meaning assigned to such term in
Section 1.01 of the Sale and Servicing Agreement.

          1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Annexes shall be construed to refer to Sections of, and Exhibits and Annexes
to, this Agreement and (e) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

          Section 2. Representations and Warranties. Each Credit Party (or, as
applicable, each Grantor) represents and warrants to the Secured Parties that:

          2.01 Organization . Such Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

          2.02 Authorization; Enforceability. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Credit Party’s corporate or other powers and have
been duly authorized by all necessary corporate or other action, including by
all necessary shareholder action. This Agreement has been duly executed and
delivered by such Credit Party and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general



--------------------------------------------------------------------------------



 



- 10 -

applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

          2.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant hereto,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Credit Party or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
any Credit Party or any of its assets, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) except for the Liens
created pursuant hereto, will not result in the creation or imposition of any
Lien on any asset of any Credit Party.

          2.04 Title. Such Grantor is the sole beneficial owner of the
Collateral in which a security interest is granted by such Grantor hereunder and
no Lien exists upon such Collateral other than (a) the security interest created
or provided for herein, which security interest constitutes a valid first and
prior perfected Lien on the Collateral and (b) other Liens not prohibited by the
provisions of any Basic Document.

          2.05 Names, Etc. The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of the Borrower as of the date hereof are
correctly set forth in Annex 1 (and of each Credit Party as of the date of the
Guarantee Assumption Agreement referred to below are set forth in the supplement
to Annex 1 in Appendix A to the Guarantee Assumption Agreement executed and
delivered by such Credit Party pursuant to Section 5.03).

          2.06 Changes in Circumstances. No Grantor has (a) within the period of
four months prior to the date hereof (or, in the case of any Subsidiary
Guarantor that is a Grantor, within the period of four months prior to the date
it becomes a party hereto pursuant to a Guarantee Assumption Agreement), changed
its location (as determined pursuant to Section 9-307 of the NYUCC), (b) as of
the date hereof (or, with respect to any Subsidiary Guarantor that is a Grantor,
as of the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), changed its name or (c) as of the date hereof (or, with respect to
any Subsidiary Guarantor that is a Grantor, as of the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person and
binding upon such Grantor, in each case except as notified in writing to the
Collateral Custodian prior to the date hereof (or, in the case of any Subsidiary
Guarantor that is a Grantor, prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement).

          2.07 Deposit Accounts and Securities Accounts. Annex 2 sets forth a
complete and correct list of all Deposit Accounts and Securities Accounts of the
Borrower and any



--------------------------------------------------------------------------------



 



- 11 -

Lockbox Accounts under and as defined in the Intercreditor Agreement, in each
case on the date hereof (and of any Subsidiary Guarantor on the date it becomes
a party hereto pursuant to a Guarantee Assumption Agreement), except for any
Deposit Account specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments.

          2.08 Pledged Shares. The Pledged Shares from time to time pledged
hereunder pursuant to Section 4 will constitute 100% of the issued and
outstanding Shares of each Issuer that are beneficially owned by any Grantor as
of the date such Pledged Shares are pledged hereunder (other than any Shares
held in a Securities Account referred to in Annex 2), whether or not registered
in the name of such Grantor. Annex 3 will correctly identify, as at the date of
such pledge, the respective Issuers of the Pledged Shares and (in the case of
any corporate Issuer) the respective class and par value of such Shares and the
respective number of such Shares (and registered owner thereof) represented by
each such certificate.

          All Pledged Shares in which the Borrower shall hereafter grant a
security interest pursuant to Section 4 will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity), and none of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
by-laws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained herein or in the Basic Documents, or under such
organizational instruments or in such documents to which the applicable Issuer
is subject that have been provided to the Administrative Agent).

          Section 3. Guarantee.

          3.01 The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee to each of the Secured Parties and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations. The
Subsidiary Guarantors hereby further jointly and severally agree that if the
Borrower shall fail to pay in full when due (whether at stated or extended
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will jointly and severally pay the same without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

          3.02 Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Basic Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of the Subsidiary Guarantors hereunder shall be absolute and unconditional under



--------------------------------------------------------------------------------



 



- 12 -

any and all circumstances. Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder, which
shall remain absolute and unconditional as described above:

     (a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

     (b) any of the acts mentioned in any of the provisions of this Agreement,
the other Basic Documents or any other agreement or instrument referred to
herein or therein shall be done or omitted;

     (c) the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement, the other Basic Documents or
any other agreement or instrument referred to herein or therein shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

     (d) any lien or security interest granted to, or in favor of, any Secured
Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement, the other Basic Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.

          3.03 Reinstatement. The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable costs and expenses (including reasonable fees and other charges
of counsel) incurred by the Secured Parties in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

          3.04 Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations, and the expiration and termination of all letters of
credit or commitments to extend credit under the Credit Agreement, they shall
not exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 3.01, whether by subrogation or otherwise,



--------------------------------------------------------------------------------



 



- 13 -

against the Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

          3.05 Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
Credit Agreement including Article VII thereof (and shall be deemed to have
become automatically due and payable in the circumstances provided therein
including such Article VII) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 3.01.

          3.06 Continuing Guarantee. The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.

          3.07 Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213.

          3.08 Rights of Contribution. The Credit Parties hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

          For purposes of this Section 3.08, (i) “Excess Funding Guarantor”
means, in respect of any Guaranteed Obligations, a Subsidiary Guarantor that has
paid an amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the



--------------------------------------------------------------------------------



 



- 14 -

debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of the Borrower and all of the Subsidiary Guarantors exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Credit Parties hereunder) of the Borrower and all of the Subsidiary Guarantors,
determined (A) with respect to any Subsidiary Guarantor that is a party hereto
on the date hereof, as of the date hereof, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.

          3.09 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.


          3.10 Indemnity by Borrower . In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3.04), the Borrower agrees that (a) in the event a
payment shall be made by any Subsidiary Guarantor under this Agreement, the
Borrower shall indemnify such Subsidiary Guarantor for the full amount of such
payment and such Subsidiary Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Subsidiary Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part the Guaranteed Obligations, the Borrower shall indemnify such Subsidiary
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

          Section 4. Collateral. As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Grantor hereby pledges and grants to the Collateral
Custodian for the benefit of the Secured Parties as hereinafter provided a
security interest in all of such Grantor’s right, title and interest in, to and
under the following property, in each case whether tangible or intangible,
wherever located, and whether now owned by such Grantor or hereafter acquired
and whether now existing or hereafter coming into existence (all of the property
described in this Section 4 being collectively referred to herein as
“Collateral”):

     (a) all Accounts, all Chattel Paper, all Deposit Accounts, all Documents,
all General Intangibles, all Instruments (including all Promissory Notes), all
Investment Property not covered by the foregoing (including all



--------------------------------------------------------------------------------



 



- 15 -

Securities, all Securities Accounts and all Security Entitlements with respect
thereto and Financial Assets carried therein), and all Letter-of-Credit Rights
where the underlying letter of credit supports Collateral;

     (b) without limiting the generality of the foregoing paragraph (a), all
Loans as from time to time are subject to the Sale and Servicing Agreement as
listed in the Collateral Schedule, as the same may be amended or supplemented on
the date of each Borrowing and by the removal of Deleted Collateral, Repurchased
Loans and Unqualified Collateral and by the addition of Qualified Substitute
Collateral, together with the Servicer’s Loan Files and the Custodial Loan Files
relating thereto and all Mortgages and security interests in the Mortgaged
Properties;

     (c) the Pledged Shares;

     (d) all right, title and interest of the Borrower in, to and under the
Basic Documents including, without limitation, the Borrower’s right to cause the
Depositor to repurchase Loans from the Borrower under certain circumstances
described in the Sale and Servicing Agreement; and

     (e) all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing and all payments on or under
and all Proceeds of any of the Collateral and, to the extent related to any
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Grantor or any computer bureau or
service company from time to time acting for such Grantor),

IT BEING UNDERSTOOD, HOWEVER, that in no event shall the security interest
granted under this Section 4 attach to any contract, property rights,
obligation, instrument or agreement to which a Grantor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of such Grantor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such contract, property rights, obligation, instrument or agreement (other
than to the extent that any such term would be rendered ineffective by Section
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction).

          Section 5. Covenants of the Grantor. In furtherance of the grant of
the security interest pursuant to Section 4, each Grantor hereby agrees with the
Collateral Custodian for the benefit of the Secured Parties as follows:

          5.01 Delivery and Other Perfection. Within 60 days after the
acquisition by a Grantor of any part of the Collateral as to which physical
possession by the Collateral Custodian is required in order for such Collateral
to have been “Delivered”, such Grantor shall take such actions as shall be
necessary to effect Delivery of such Collateral. As to all other Collateral,
such Grantor shall cause the same to be Delivered within five Business Days of
the acquisition



--------------------------------------------------------------------------------



 



- 16 -

thereof to the extent not required to be delivered earlier pursuant to the Sale
and Servicing Agreement. In addition, and without limiting the generality of the
foregoing, each Grantor shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or reasonably
desirable in the judgment of the Administrative Agent to create, preserve,
perfect, maintain the perfection of or validate the security interest granted
pursuant hereto or to enable the Collateral Custodian to exercise and enforce
its rights hereunder with respect to such security interest, and without
limiting the foregoing, shall:

     (a) keep full and accurate books and records relating to the Collateral in
all material respects, and stamp or otherwise mark such books and records in
such manner as the Collateral Custodian may reasonably require in order to
reflect the security interests granted by this Agreement; and

     (b) permit representatives of the Collateral Custodian, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral at the expense of such
Credit Party, and permit representatives of the Collateral Custodian to be
present at such Grantor’s place of business to receive copies of communications
and remittances relating to the Collateral, and forward copies of any notices or
communications received by such Grantor with respect to the Collateral, all in
such manner as the Collateral Custodian may require, provided that each such
Grantor shall be entitled to have its representatives and advisors present
during any inspection of its books and records at such Grantor’s place of
business.

          Each Grantor hereby authorizes the filing of a UCC-1 financing
statement naming such Grantor as “debtor” and the Collateral Custodian as
“secured party” and describing the collateral therein as “all assets” or words
of similar import.

          5.02 Other Financing Statements or Control. Except as otherwise
permitted under Section 6(f) of the Credit Agreement, the Grantors shall not
(a) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Collateral Custodian is not named
as the sole Collateral Custodian for the benefit of the Secured Parties, or
(b) cause or permit any Person other than the Collateral Custodian to have
Control of any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.


          5.03 Additional Subsidiary Guarantors. As contemplated by Section 5.12
of the Credit Agreement, new Subsidiaries of the Borrower formed or acquired by
the Borrower after the date hereof, are required to become a “Subsidiary
Guarantor” under this Agreement, by executing and delivering to the Collateral
Custodian a Guarantee Assumption Agreement in the form of Exhibit A hereto.
Accordingly, upon the execution and delivery of any such Guarantee Assumption
Agreement by any such Subsidiary, such new Subsidiary shall automatically and
immediately, and without any further action on the part of any Person, become a
“Subsidiary Guarantor” and a “Grantor” for all purposes of this Agreement, and
Annexes 1 through 6,



--------------------------------------------------------------------------------



 



- 17 -

inclusive, hereto shall be deemed to be supplemented in the manner specified in
such Guarantee Assumption Agreement. In addition, upon execution and delivery of
any such Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement.

          Notwithstanding the foregoing, no Equity Subsidiary shall be required
to grant any collateral security in any of its assets under the Guarantee and
Security Agreement, but shall only be required to be a Subsidiary Guarantor
thereunder.

          Section 6. Acceleration Notice; Remedies; Distribution of Collateral.

          6.01 Preservation of Rights. The Collateral Custodian shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

          6.02 Events of Default, Etc. During the period during which an Event
of Default or Trigger Event shall have occurred and be continuing:

     (a) each Grantor shall, at the request of the Collateral Custodian,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Custodian and such Grantor, designated in the
Collateral Custodian’s request;

     (b) the Collateral Custodian may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

     (c) the Collateral Custodian shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Custodian were the sole and absolute owner thereof (and each
Grantor agrees to take all such action as may be appropriate to give effect to
such right);

     (d) the Collateral Custodian in its discretion may (and at the direction of
the Administrative Agent shall), in its name or in the name of any Grantor or
otherwise, demand, sue for, collect or receive any money or property at any time
payable or receivable on account of or in exchange for any of the Collateral,
but shall be under no obligation to do so; and

     (e) the Collateral Custodian may, upon ten Business Days’ prior written
notice to the Grantors of the time and place (or, if such sale is to take place
on the NYSE or any other established exchange or market, prior to the time of
such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall



--------------------------------------------------------------------------------



 



- 18 -

thereafter come into the possession, custody or control of the Collateral
Custodian, the other Secured Parties or any of their respective agents, sell,
assign or otherwise dispose of all or any part of such Collateral, at such place
or places as the Collateral Custodian deems best, and for cash or for credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the
Collateral Custodian or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Grantors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

     The Collateral Custodian may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this Section
shall be applied in accordance with Section 6.05.

          The Grantors recognize that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, the Collateral Custodian may be compelled, with respect to any
sale of all or any part of the Collateral, to limit purchasers to those who will
agree, among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The
Grantors acknowledge that any such private sales may be at prices and on terms
less favorable to the Collateral Custodian than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agree that to the extent any such private sale is conducted by the Collateral
Custodian in a commercially reasonable manner, the Collateral Custodian shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the Grantors, or
the issuer thereof, to register it for public sale.

          6.03 Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 6.02 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Grantors shall remain liable for any deficiency.

          6.04 Private Sale. The Collateral Custodian and the Secured Parties
shall incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 6.02 conducted in a
commercially reasonable manner. Each Grantor hereby waives any claims against
the Collateral Custodian or any other Secured Party arising by reason of the
fact that the price at which the Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate



--------------------------------------------------------------------------------



 



- 19 -

amount of the Secured Obligations, even if the Collateral Custodian accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.

          6.05 Application of Proceeds. Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization of all or
any part of the Collateral of any Grantor pursuant hereto, and any other cash of
any Grantor at the time held by the Collateral Custodian under this Agreement,
shall be applied by the Collateral Custodian as follows:

     First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Collateral Custodian and the reasonable fees and expenses of its agents and
counsel, and all expenses incurred and advances made by the Collateral Custodian
in connection therewith;

     Second, to the payment of any fees and other amounts then owing by such
Grantor to the Collateral Custodian in its capacity as such;

     Third, to the payment of the Secured Obligations of such Grantor then due
and payable, in each case equally and ratably in accordance with the amounts
thereof that are then due and payable (it being understood that, to the extent
any cover in respect of a letter of credit shall be due and payable under a
Basic Document, that such cover shall be deemed to be a Secured Obligation that
is due and payable for purposes hereof); and

     Fourth, after application as provided in clauses “First”, “Second” and
“Third” above, to the payment to the respective Grantor, or their respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

In making the allocations required by this Section, the Collateral Custodian may
rely upon its records and information supplied to it by the Administrative
Agent, and the Collateral Custodian shall have no liability to any of the other
Secured Parties for actions taken in reliance on such information, except to the
extent of its gross negligence or willful misconduct. The Collateral Custodian
may, in its sole discretion, at the time of any application under this Section,
withhold all or any portion of the proceeds otherwise to be applied to the
Secured Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive Control of the Collateral
Custodian, to the extent that it in good faith believes that the information
provided to it by the Administrative Agent is either incomplete or inaccurate
and that application of the full amount of such proceeds to the Secured
Obligations would be disadvantageous to any Secured Party. All distributions
made by the Collateral Custodian pursuant to this Section shall be final
(subject to any decree of any court of competent jurisdiction), and the
Collateral Custodian shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them.

          6.06 Attorney-in-Fact. Without limiting any rights or powers granted
by this Agreement to the Collateral Custodian while no Event of Default or
Trigger Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event the Collateral Custodian is
hereby appointed the attorney-in-fact of each Grantor



--------------------------------------------------------------------------------



 



- 20 -

for the purpose of carrying out the provisions of this Section 6 and taking any
action and executing any instruments which the Collateral Custodian may
reasonably deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Collateral
Custodian shall be entitled under this Section 6 to make collections in respect
of the Collateral, the Collateral Custodian shall have the right and power to
receive, endorse and collect all checks made payable to the order of any Grantor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

          Section 7. The Collateral Custodian.

          7.01 Powers and Immunities. The Collateral Custodian (which term as
used in this sentence and in Section 7.04 and the first sentence of Section 7.05
shall include reference to its affiliates and its own and its affiliates’
officers, directors, employees and agents):

     (a) shall have no duties or responsibilities except those expressly set
forth in this Agreement and shall not by reason of this Agreement be a trustee
for, or a fiduciary with respect to, any Lender;

     (b) shall not be responsible to the Lenders or the Administrative Agent for
any recitals, statements, representations or warranties contained in this
Agreement or in any notice delivered hereunder, or in any other certificate or
other document referred to or provided for in, or received by it under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or therein or for any failure by the Credit Parties or
any other Person to perform any of its obligations hereunder;

     (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 7.05, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

     (d) shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.

          7.02 Reliance by Collateral Custodian. The Collateral Custodian shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram or cable)
believed by it in good faith to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Custodian. As to any matters not expressly provided for by
this Agreement, the Collateral Custodian shall in all cases be fully protected
in acting, or in refraining from acting, hereunder or thereunder in accordance
with instructions given by the Required Secured Parties,



--------------------------------------------------------------------------------



 



- 21 -

and such instructions of the Required Secured Parties and any action taken or
failure to act pursuant thereto shall be binding on all of the Secured Parties.
If in one or more instances the Collateral Custodian takes any action or assumes
any responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Custodian that it will take the same or similar action or assume the
same or similar responsibility in any other instance.

          7.03 Indemnification. Each Lender agrees to indemnify the Collateral
Custodian and each Related Party of the Collateral Custodian (each such Person
being called an “Indemnitee”) (to the extent not reimbursed under Section 8.04,
but without limiting the obligations of the Credit Parties under Section 8.04)
ratably in accordance with the aggregate Secured Obligations held by the
Lenders, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Basic Documents, or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Credit Parties are obligated
to pay under Section 8.04, but excluding, unless an Event of Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents, provided that no Lender
shall be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified.

          7.04 Non-Reliance on Collateral Custodian and Other Secured Parties.
The Administrative Agent and each Lender agrees that it has, independently and
without reliance on the Collateral Custodian or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower, the Subsidiary Guarantors and their
Subsidiaries and decision to extend credit to the Borrower in reliance on this
Agreement and that it will, independently and without reliance upon the
Collateral Custodian or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Basic Document to which it is a party. Except as otherwise expressly
provided herein, the Collateral Custodian shall not be required to keep itself
informed as to the performance or observance by any Credit Party of this
Agreement, any other Basic Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of any
Credit Party. The Collateral Custodian shall not have any duty or responsibility
to provide any other Secured Party with any credit or other information
concerning the affairs, financial condition or business of any Credit Party or
any of its Subsidiaries (or any of their affiliates) that may come into the
possession of the Collateral Custodian or any of its affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Custodian hereunder.

          7.05 Failure to Act. Except for action expressly required of the
Collateral Custodian hereunder, the Collateral Custodian shall in all cases be
fully justified in failing or



--------------------------------------------------------------------------------



 



- 22 -

refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the other Secured Parties of their indemnification obligations
under Section 7.03 against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. The
Collateral Custodian shall not be required to take any action that in the
judgment of the Collateral Custodian would violate any applicable law.

          7.06 Agents and Attorneys-in-Fact. The Collateral Custodian may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

          Section 8. Miscellaneous.


          8.01 Notices. All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied or delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages hereof (provided that notices to any Subsidiary Guarantor shall be given
to such Subsidiary Guarantor care of the Borrower at the address for the
Borrower specified herein) or (b) as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
notices to any Lender that is not a party hereto shall be given to the
Administrative Agent.

          8.02 No Waiver. No failure on the part of the Collateral Custodian or
any other Secured Party to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by any Secured
Party of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

          8.03 Amendments, Etc. Except as otherwise provided in any Security
Document, the terms of this Agreement and the other Security Documents may be
waived, altered or amended only by an instrument in writing duly executed by
each Credit Party and the Collateral Custodian, with the consent of the Required
Secured Parties, provided that

     (a) no such amendment shall adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party,

     (b) without the prior written consent of each of the Lenders under the
Credit Agreement, the Collateral Custodian shall not release all or
substantially all of the collateral under the Security Documents or release all
or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof,

     (c) without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;



--------------------------------------------------------------------------------



 



- 23 -

     (d) without the consent of the Collateral Custodian, no modification,
supplement or waiver shall modify the terms of Section 7;

     (e) the Collateral Custodian is authorized to release (and shall release)
any Collateral that is either the subject of a disposition not prohibited under
the Credit Agreement or to which the Required Secured Parties shall have
consented; notwithstanding the foregoing, such Collateral shall be automatically
released from the lien of this Agreement, without any action of the Collateral
Custodian, in connection with any disposition of Collateral that (i) occurs in
the ordinary course of the Borrower’s business and (ii) is not prohibited under
the Credit Agreement; and

     (f) the Collateral Custodian is authorized to release (and shall release)
any Subsidiary Guarantor from any of its guarantee obligations under Section 3
hereof to the extent such Subsidiary is the subject of a disposition not
prohibited under the Basic Documents or to which the Required Secured Parties
shall have consented and upon such release, the Collateral Custodian is
authorized to release (and shall release) any collateral security granted by
such Subsidiary Guarantor hereunder and under the other Security Documents.

Any such amendment or waiver shall be binding upon the Collateral Custodian,
each Secured Party and each Credit Party.

          8.04 Expenses; Indemnity; Damage Waiver.

          (a) Costs and Expenses. The Credit Parties hereby jointly and
severally agree to reimburse the Collateral Custodian and each of the other
Secured Parties for all reasonable out-of-pocket costs and expenses incurred by
them (including the reasonable fees, charges and disbursements of legal counsel)
in connection with (i) any Default and any enforcement or collection proceeding
resulting therefrom, including all manner of participation in or other
involvement with (w) performance by the Collateral Custodian of any obligations
of the Credit Parties in respect of the Collateral that the Credit Parties have
failed or refused to perform in the time period required under this Agreement,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings of any Credit Party, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Collateral Custodian in respect thereof, by litigation
or otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings arising from or related to this Agreement and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section, and all such costs and expenses shall be Secured
Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4.

          (b) Indemnification by the Credit Parties. The Credit Parties shall
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any



--------------------------------------------------------------------------------



 



- 24 -

agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the willful misconduct or gross negligence of such Indemnitee
or (y) a claim brought by the Borrower or any Credit Party against such
Indemnitee for breach in bad faith of such Indemnitee’s obligations under this
Agreement or the other Basic Documents, if the Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

          Neither the Borrower nor any Credit Party shall be liable to any
Indemnitee for any special, indirect, consequential or punitive damages arising
out of, in connection with, this Agreement asserted by an Indemnitee against the
Borrower or any other Credit Party, provided that the foregoing limitation shall
not be deemed to impair or affect the Obligations of the Borrower under the
preceding provisions of this subsection.

          8.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Credit
Parties and the Secured Parties (provided that none of the Credit Parties shall
assign or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent).

          8.06 Counterparts; Integration; Effectiveness; Electronic Execution.

          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Collateral
Custodian constitute the entire contract between and among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Collateral Custodian and when the Collateral Custodian shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.



--------------------------------------------------------------------------------



 



- 25 -

          8.07 Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

          8.08 Governing Law; Submission to Jurisdiction.

          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

          (b) Submission to Jurisdiction. Each Credit Party hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Credit Party or its properties
in the courts of any jurisdiction.

          (c) Waiver of Venue. Each Credit Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

          (d) Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

          8.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY



--------------------------------------------------------------------------------



 



- 26 -

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

          8.10 Headings. Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

          8.11 Covenants of the Borrower . All covenants of the Borrower in this
Agreement are covenants of the Borrower and are not covenants of the Owner
Trustee. The Owner Trustee is, and any successor Owner Trustee under the Trust
Agreement will be, executing this Agreement solely as Owner Trustee under the
Trust Agreement and not in its respective individual capacity, and in no case
whatsoever shall the Owner Trustee or any such successor Owner Trustee be
personally liable on, or for any loss in respect of, any of the statements,
representations, warranties or obligations of the Borrower hereunder, as to all
of which the parties hereto agree to look solely to the property of the
Borrower.



--------------------------------------------------------------------------------



 



- 27 -

          IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

              CAPITALSOURCE FUNDING V TRUST     By: Wilmington Trust Company,
solely as
Owner Trustee and not in its individual capacity
 
      /s/ Janel R. Havrilla
 
     
 
  Name: Janel R. Havrilla
 
  Title: Financial Services Officer

              Address for Notices
 
            CapitalSource Funding V Trust
c/o Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Telecopy number (302) 636-4140



--------------------------------------------------------------------------------



 



- 28 -

              JPMORGAN CHASE BANK, N.A.,
      as Administrative Agent
 
       
 
  By:   /s/ Christine Herrick 
 
       
 
      Name: Christine Herrick
 
      Title: Vice President
 
            Address for Notices
 
            JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention of Loan and Agency Services
Telecopy number (713) 750-2223
 
            With a copy to:
JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017-2014
Attention of Collateral Management Services Group
Telecopy Number (212) 270-4628



--------------------------------------------------------------------------------



 



- 29 -

              WELLS FARGO BANK, NATIONAL ASSOCIATION
      as Collateral Custodian
 
       
 
  By:   /s/ Joe Nardi 
 
       
 
      Name: Joe Nardi
 
      Title: Vice President       Address for Notices
 
            Wells Fargo Bank, National Association
751 Kasota Avenue, Suite ABS, MAC N9328-011
Minneapolis, Minnesota, 55414
Attention: Corporate Trust Services/Asset-Backed
Securities Vault
Telecopy number (612) 667-1080
 
            With a copy to:
Wells Fargo Bank, National Association
MAC N9311-161, Sixth Street and Marquette
Minneapolis, Minnesota 55479
Attention: ABS Account Manager
Telecopy number (612) 667-3464



--------------------------------------------------------------------------------



 



ANNEX 1

FILING DETAILS

ANNEX A

          1.   CapitalSource Finance LLC
 
  Domicile State:   DE
 
  Organizational ID:   DE3275214
 
       
 
  Executive Office:   4445 Willard Ave.
 
      12th Floor
 
      Chevy Chase, MD 0815   2.   CS Funding V Depositor Inc.
 
  Domicile State:   DE
 
  Organizational ID:   DE3958940
 
       
 
  Executive Office:   4445 Willard Ave.
 
      12th Floor
 
      Chevy Chase, MD 0815
 
        3.   CapitalSource Funding V Trust
 
  Domicile State:   DE
 
  Organizational ID:   DE3958934
 
       
 
  Executive Office:   c/o Wilmington Trust Company
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890



--------------------------------------------------------------------------------



 



 

ANNEX 2

LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND LOCKBOX ACCOUNTS

Deposit Accounts

Account Number 18054000 (Collection Account), maintained at Wells Fargo Bank,
National Association

Account Number 18054001 (Principal Collections Account), maintained at Wells
Fargo Bank, National Association

Account Number 18054002 (Distribution Account), maintained at Wells Fargo Bank,
National Association

Lockbox Accounts
Account Numbers: 003930559738, 003938703751, 003939396662 and 003922575610,
maintained at Bank of America, N.A.



--------------------------------------------------------------------------------



 



 

ANNEX 3

PLEDGED SHARES

[See definition of “Issuers” in Section 1.02 and Section 2.10]

None.



--------------------------------------------------------------------------------



 



 

EXHIBIT A

[Form of Guarantee Assumption Agreement]

GUARANTEE ASSUMPTION AGREEMENT

          GUARANTEE ASSUMPTION AGREEMENT dated as of ___ ___, ___by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a ___(the “Additional Subsidiary Guarantor”),
in favor of Wells Fargo Bank, National Association, as Collateral Custodian for
the Secured Parties under and as defined in the Guarantee and Security Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Collateral Custodian”).

          CapitalSource Funding V Trust (the “Borrower”), the Subsidiary
Guarantors referred to therein, JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders referred to therein, and Wells Fargo Bank, National
Association, as Collateral Custodian for the Secured Parties referred to
therein, are parties to a Guarantee and Security Agreement dated as of June 30,
2005 (the “Guarantee and Security Agreement”) pursuant to which such Subsidiary
Guarantors have guaranteed the “Guaranteed Obligations” (as defined therein),
and the Borrower and such Subsidiary Guarantors have granted liens in favor of
the Collateral Custodian as collateral security for the “Secured Obligations”
(as defined therein). Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Agreement.

          Pursuant to Section 5.03 of the Guarantee and Security Agreement, the
Additional Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor”
and a “Credit Party”, under and for all purposes of the Guarantee and Security
Agreement, and each of the Annexes to the Guarantee and Security Agreement shall
be deemed to be supplemented in the manner specified in Appendix A hereto.
Without limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to each
Secured Party and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Custodian for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral.1

          In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement with respect to itself and its obligations under this
Agreement, as if each reference in such Sections to the Guarantee and Security
Agreement included reference to this Agreement.

 

1   Clause (b) not to be included in any instance where the Additional
Subsidiary Guarantor is an Equity Subsidiary.



--------------------------------------------------------------------------------



 



- 2 -

          The Additional Subsidiary Guarantor hereby instructs its counsel to
deliver any opinions to the Secured Parties required to be delivered in
connection with the execution and delivery hereof.

          IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused
this Guarantee Assumption Agreement to be duly executed and delivered as of the
day and year first above written.

              [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            CAPITALSOURCE FUNDING V TRUST
 
       
 
  By:    
 
       
 
      Name:
 
      Title: Administrator

          Accepted and agreed:
 
    WELLS FARGO BANK, NATIONAL ASSOCIATION
     as Collateral Custodian    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    



--------------------------------------------------------------------------------



 



 

Appendix A

SUPPLEMENTS TO ANNEXES TO

GUARANTEE AND SECURITY AGREEMENT

Supplement to Annex 1:

          [to be completed]

Supplement to Annex 2:

          [to be completed]

Supplement to Annex 3:

          [to be completed]

Supplement to Annex 4:

          [to be completed]

Supplement to Annex 5:

          [to be completed]

Supplement to Annex 6:

          [to be completed]

 